Case 1:20-cv-00187-DDD-JPM Document 12 Filed 07/17/20 Page 1of1PagelID#: 45

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
RICHARD JOHNSON, CIVIL DOCKET NO. 1:20-CV-187-P
Plaintiff
VERSUS JUDGE DRELL

LOUISIANA DEPT. OF PUBLIC MAGISTRATE JUDGE PEREZ-MONTES
SAFETY AND CORRECTIONS,
ET AL.,
Defendants
JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 11), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;
IT IS ORDERED that the Complaint (ECF No. 1) is hereby DENIED and
DISMISSED WITH PREJUDCE under §§ 1915(e)(2)(b) and 1915A.
The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this / / day of

De i 2020.

te ee
DEE D. DRELL
UNITED STATES DISTRICT JUDGE
